Citation Nr: 0326843	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of the right (major) arm 
with retained foreign bodies.

2.  Entitlement to an evaluation in excess of 10 percent for 
neuropathy of the right ulnar nerve.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO denied entitlement to disability ratings in 
excess of 10 percent for the residuals of a shell fragment 
wound of the right (major) arm with retained foreign bodies 
and neuropathy of the right ulnar nerve, respectively.  

In April 2001, the veteran testified at a videoconference 
hearing held at the RO.  A transcript of this hearing is 
associated with the claims file.  The Veterans Law Judge 
holding that hearing is no longer employed by the Board.  

In July 2001 the Board remanded the case to the RO for 
further development and adjudicative action.  

In August 2003 the veteran was sent a letter advising him 
that the Veterans Law Judge holding the April 2001 hearing 
was no longer employed by the Board and asked him to clarify 
whether he wished another hearing before the Board.  This 
letter states that if he did not reply within 30 days from 
the date of this letter, the Board would assume that he did 
not want another hearing.  The veteran did not respond.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or VBA AMC) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

Among other things, the CAFC held that providing a 30 day 
response period to provide information and identify evidence 
to substantiate a claim was contrary to 38 U.S.C.A. 
§ 5103(b), which provides a one year period.

The Board notes that due process considerations have not 
fully been met in addressing the enumerated issues.

In July 2002 the Board undertook additional development on 
the issues on appeal pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  

In November 2002, the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  

Evidence that was to have been obtained pursuant to the 
Board's September 2002 development request consisted of 
records obtained from the Social Security Administration and 
records from X-rays that were taken in conjunction with a 
March 2003 VA examination.  Regarding the X-rays, special 
instructions were included pointing out that the claims 
folder contained computer print outs dated in March 9, 2000 
stating that the radiographic film taken that date, was not 
available for interpretation by a radiologist within three 
workdays.  The instructions requested that either the actual 
X-rays be obtained or a statement confirming that the records 
were not obtainable.  

Pursuant to the development request, an attempt was made to 
obtain Social Security records, and a response was returned 
from the Social Security Administration indicating the 
veteran's claims file had been destroyed.  The veteran was 
advised of this in a March 2003 letter.  

Obtained pursuant to the Board's development request are 
duplicates of the March 9, 2000 computer print outs stating 
that the radiographic film taken that date, was not available 
for interpretation by a radiologist within three workdays.  
Neither the actual X-ray reports nor a statement confirming 
the unavailability of such X-ray reports were obtained.  Thus 
the requested development was not fully met as these March 
2000 computer print outs are already of file and are not 
probative.

Furthermore, the Board notes that the veteran's 
representative alleged in a May 2002 VA Form 646 that the 
October 2001 VA examination was incomplete because it did not 
address X-ray or magnetic resonance imaging (MRI) diagnostic 
tools to examine the damage caused by retained foreign 
bodies.  As the October 2001 VA examination is noted to not 
include X-rays or other pertinent diagnostic testing, and in 
view of the passage of time as well as the potential 
unavailability of X-rays from the March 2000 examination, 
further examination is indicated.  

Once such evidence is obtained, the Board notes that review 
of any additional evidence obtained shall be done by the VBA 
AMC in compliance with the CAVC's decision in Disabled 
American Veterans, et. al.  

Finally, the Board notes that it appears that the VBA AMC has 
not sent a notification letter advising the veteran about the 
VCAA pursuant to Quartuccio.  Therefore, the VBA AMC's 
actions have not met the requirements of Disabled American 
Veterans, et al.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should furnish the 
appellant a development letter consistent 
with the notice requirements of the VCAA, 
as clarified by Quartuccio, supra.  

3.  The VBA AMC should contact the Houston Texas 
VAMC radiology department and obtain any reports of 
X-rays of the veteran's right humerus, forearm and 
hand, taken in conjunction with the March 9, 2000 
VA examination.  

Presently the only March 2000 X-ray 
records in the claims file are the 
computer print outs from the radiology 
department stating that the radiographic 
film taken that date, was not available 
for interpretation by a radiologist 
within three workdays.  An attempt to 
obtain the actual X-ray reports, not this 
print out must be made.  

If the X-ray reports can't be obtained 
and there is no affirmative evidence that 
they don't exist, the VBA AMC should 
inform the veteran of the records that 
were not obtainable, including what 
efforts were made to obtain them.

4.  The veteran should be afforded a VA 
orthopedic examination by an orthopedic 
surgeon or other available appropriate 
medical specialist including on a fee 
basis if necessary to determine the 
nature and severity of residuals of in-
service shrapnel injuries. 

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduct and completion of the 
examination.  

The examiner must annotate the 
examination report that the claims file 
was in fact made available for review in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies, including X-ray studies 
with the veteran's consent, that are 
deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should conduct a thorough 
examination of the right arm, right 
forearm, and right hand and describe any 
anatomical damage found, including the 
degree of any muscle injury resulting 
from the shrapnel wounds. The examiner 
should designate the specific muscle 
groups affected by the shrapnel wounds, 
including a description of any 
involvement of multiple muscle groups.  
The examiner should document any evidence 
of scarring, fascial defect, loss of 
muscle substance, atrophy, or impaired 
tonus.  The examiner should also document 
any of the cardinal signs of muscle 
injury, including loss of power, 
weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, 
and uncertainty of movement.
The examiner should also be asked to 
evaluate any functional loss due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use 
and not limit his/her evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.
5.  The VBA AMC should afford the veteran 
a VA special neurological examination in 
order to fully assess the functional 
limitations resulting from the injury to 
the right ulnar nerve.  The claims file 
and a separate copy of this remand should 
be made available to and be reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report. 

The examination should include any 
diagnostic tests or studies, including 
nerve conduction studies, that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should conduct a 
thorough neurological examination of the 
right upper extremity and document all 
disability resulting from the nerve 
impairment caused by the shell fragment 
wounds, in terms of the specific nerve 
and the functions controlled by the 
affected nerve(s).  The neurologist 
should also describe any deformity; loss 
of sensation; reduced motor strength; 
muscle atrophy; limited motion of the 
elbow, wrist, or fingers; or other 
functional impairment caused by the nerve 
damage.  The neurologist should also 
provide an opinion on whether any 
resulting nerve damage is mild, moderate, 
severe, or complete.  Any medical 
opinions provided by the examiner as to 
the nature and extent of severity of the 
wound should be accompanied by a complete 
rationale.


6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
required notices have been sent to the 
veteran, that all available evidence 
designated by the veteran has been 
obtained, and that the veteran has been 
notified of any evidence that could not 
be obtained.  

The VBA AMC should also ensure that all 
of the above requested development has 
been completed.  In particular, the VBA 
AMC should review the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.


7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
an evaluation in excess of 10 percent for 
residuals of a shell fragment wound of 
the right (major) arm with retained 
foreign bodies and an evaluation in 
excess of 10 percent for neuropathy of 
the right ulnar nerve, and in so doing, 
document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2002).  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the January 2002 
supplemental statement of the case 
(SSOC).  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issues 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the VBA 
AMC; however, the veteran is hereby notified that failure 
without good cause shown to report for any scheduled VA 
examinations may adversely affect the outcome of his claims 
for increased evaluations, including denial of these claims.  
38 C.F.R. § 3.655 (2002); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


